DETAILED ACTION
Claims 1-20 are pending in the Instant Application.
Claims 1-20 are rejected (Non-Final Rejection).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-5, 8-12, 15-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,546028. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-5, 8-12, 15-17 and 19 in U.S. Patent No. 10,546028 would encompass the claims as recited in the Instant Application and vice versa since the missing limitations in either are found in the claims of the other. The claims are mapped as follows:


U.S. Patent No. 10,546,028
Claim 1
Claim 1
Claim 2 
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claims 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 19
Claim 19



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-5, 7-12, 14-19   is/are rejected under 35 U.S.C. 103 as being unpatentable over DONNEAU-GOLENCER et al. (“Donneau”), United States Patent Application Publication No. 2011/0295612, in view of Soland et al. (“Soland"), United States Patent No. 9,178,933, in further view of Pasquero et al. (“Pasquero”), United States Patent Application Publication No. 2012/0109923. 

As per claim 1, Donneau discloses a computer-implemented method for personalized content filtering, the method comprising: determining, by the one or more computer processors, a first story arc based on a first piece of content ([0013] wherein a topic (story arc) is determined from a first piece of content i.e. a source); determining, by the one or more computer processors, responsive to receiving a second piece of content, wherein the second piece of content has not been accessed by the user, a second story arc based on the second piece of content ([0057] wherein a second user has interacted with a second piece of content with a second story arc (topic Y), which has not been interacted with by the first user), wherein the first piece of content and the second piece of content share a third story arc, or determining a second personal knowledge graph based on the second story arc ([0014] wherein a second piece of content (source) shares a third arc (topic) with a first piece of content by being in the same cluster, but can also be in a second cluster, or create a new cluster); but does not disclose creating, by the one or more computer processors, a personal knowledge graph, of only the user, representing the user's individual knowledge related to the first story arc; determining, by the one or more computer processors, that the user has accessed the second piece of content; updating, by the ([Col 8, lines 29-40] wherein a graph is created wherein a user is connected to topics of content he has engaged with (has knowledge in) and  [Col 8, lines 14-20] wherein the knowledge graph is described as being an engagement profile for a single user); determining, by the one or more computer processors, that the user has accessed the second piece of content ([Col 15, lines 38-56] wherein the user has engagements with one or more content items (i.e. the second piece)); updating, by the one or more computer processors, the personal knowledge graph based on the second piece of content ([Col 15, lines 38-56] wherein the graph is updated with both the first and second pieces of content), determining, by the one or more computer processors, a novelty score for the second piece of content based on the personal knowledge graph ([Col 15, lines 38-56] wherein the recommendation module ranks (scores) the one or more content items based on the interested scores, wherein the ranking is based on the interest score, which is based on browsing habits of the user as described by the specification of the Instant Application at [0024] of the PGPUB as a method of determining the novelty score); and filtering, by the one or more computer processors, the second piece of content based on the novelty score([Col 15, lines 38-56] wherein only the highest ranked content is shown and the rest are filtered away), but does not teach determining, by the one or more computer processors, which information in the second piece of content the user has consumed. However, Pasquero teaches determining, by the one or more computer processors, which information in the second piece of content the user has consumed ([0090] wherein the system uses eye tracking to determine what parts of content (the result page) the user has consumed). Since Donneau accesses a piece of content and determines a first story arc to cluster content, one could combine the content related to a first story arc in Donneau with the personal graph storing individual knowledge of content related to content in Soland to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effect filing date of the application to combine the method of determining story arcs for content in Donneau with the storing of content related data in a person knowledge graph and calculated a novelty score in Soland in order to better find content that the user is interested in. Both Donneau and Soland evaluate interactions with content. One could use the eye tracking to determine what information in the second piece of content the user has consumed with the story arc and person knowledge graph from the combination of Donneau and Soland in order to better evaluate the users implicit reactions to a piece of content. 


As per claim 2, note the rejection of claim 1 where Donneau, Soland and Pasquero are combined. The combination teaches the computer-implemented method of claim 1. ([Col 6, lines 31-51] wherein the knowledge graph includes entities referred to as objects by the reference, wherein the relationships are described as the connectors, and the facts as the data associated with the entities/objects).  

As per claim 3, note the rejection of claim 1 where Donneau, Soland and Pasquero are combined. The combination teaches the computer-implemented method of claim 1. Soland further teaches wherein the novelty score is based on the existence of one or more entities, relationships, and facts extracted from the second piece of content and not represented in the personal knowledge graph ([Col 16, lines 18-39] wherein the rank is adjusted by the fact the second piece of content is in a second persons graph (wherein graphs have entities, relationships and facts as described in claim 2, and are not present in the user’s personal knowledge graph). 

As per claim 4, note the rejection of claim 1 where Donneau, Soland and Pasquero are combined. The combination teaches the computer-implemented method of claim 1. Soland further teaches wherein filtering comprises one of hiding the second piece of content, prioritizing the second piece of content, and deprioritizing the second piece of content ([Col 15, lines 38-56] wherein only the highest ranked content is shown, wherein showing a second piece of content is prioritizing that content).  

([Col 15, lines 38-56] wherein the source reputation score is the cumulative novelty score). 

As per claim 7, note the rejection of claim 1 where Donneau, Soland and Pasquero are combined. The combination teaches the computer-implemented method of claim 1. Pasquero further teaches wherein the filtering is further based on at least one of portions of the second piece of content displayed to the user, eye tracking data associated with the user viewing the portions of the second piece of content, user manual selection of the portions of the second piece of content or time the user spent reading the portions of the second piece of content exceeding a predefined threshold ([0090] wherein eye tracking data is used as a filter).  

As per claim 8, Donneau discloses a computer program product for personalized content filtering, the computer program product comprising: one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising: program instructions to determine a first story arc based on a first piece of content ([0013] wherein a topic (story arc) is determined from a first piece of content i.e. a source); program instructions to determine, responsive to receiving a second piece of ([0057] wherein a second user has interacted with a second piece of content with a second story arc (topic Y), which has not been interacted with by the first user); 
wherein the first piece of content and the second piece of content share a third story arc, or determining a second personal knowledge graph based on the second story arc ([0014] wherein a second piece of content (source) shares a third arc (topic) with a first piece of content by being in the same cluster, but can also be in a second cluster, or create a new cluster), but does not teach program instructions to create a personal knowledge graph, of only the user, representing the user's individual knowledge related to the first story arc; program instructions to update the personal knowledge graph based on the second piece of content; program instructions to determine which information in the second piece of content the user has consumed; program instructions to determine a novelty score for the second piece of content based on the personal knowledge graph; program instructions to filter the second piece of content based on the personal knowledge graph; and program instructions to filter the second piece of content based on the novelty score. However, Soland teaches program instructions to create a personal knowledge graph, of only the user, representing the user's individual knowledge related to the first story arc ([Col 8, lines 29-40] wherein a graph is created wherein a user is connected to topics of content he has engaged with (has knowledge in) and  [Col 8, lines 14-20] wherein the knowledge graph is described as being an engagement profile for a single user); program instructions to determine that the user has accessed the second piece of content ([Col 15, lines 38-56] wherein the user has engagements with one or more content items (i.e. the second piece)); program instructions to update the personal knowledge graph based on the second piece of content ([Col 15, lines 38-56] wherein the graph is updated with both the first and second pieces of content); program instructions to determine a novelty score for the second piece of content based on the personal knowledge graph ([Col 15, lines 38-56] wherein the recommendation module ranks (scores) the one or more content items based on the interested scores, wherein the ranking is based on the interest score, which is based on browsing habits of the user as described by the specification of the Instant Application at [0024] of the PGPUB as a method of determining the novelty score); program instructions to filter the second piece of content based on the personal knowledge graph([Col 15, lines 38-56] wherein only the highest ranked content is shown and the rest are filtered away, wherein the content is filtered based on the graph); and program instructions to filter the second piece of content based on the novelty score ([Col 15, lines 38-56] wherein only the highest ranked content is shown and the rest are filtered away), but does not teach program instructions to determine which information in the second piece of content the user has consumed. However, Pasquero program instructions to determine which information in the second piece of content the user has consumed ([0090] wherein the system uses eye tracking to determine what parts of content (the result page) the user has consumed). Since Donneau accesses a piece of content and determines a first story arc to cluster content, one could combine the content related to a first story arc in Donneau with the personal graph storing individual knowledge of content related to content in Soland to teach the claimed invention. It 

As per claim 9, claim 9 is the product that performs the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 10, claim 10 is the product that performs the method of claim 3 and is rejected for the same rationale and reasoning.

As per claim 11, claim 11 is the product that performs the method of claim 4 and is rejected for the same rationale and reasoning.
.  
As per claim 12, claim 12 is the product that performs the method of claim 5 and is rejected for the same rationale and reasoning.

As per claim 14 claim 14 is the product that performs the method of claim 7 and is rejected for the same rationale and reasoning.

As per claim 15, claim 15 is the system that is substantially similar to claim 8 and is rejected for the same rationale and reasoning. 

As per claim 16, claim 16 is the system that is substantially similar to claim 2 and is rejected for the same rationale and reasoning. 

As per claim 17, claim 17 is the system that is substantially similar to claim 3 and is rejected for the same rationale and reasoning. 

As per claim 18, claim 18 is the system that is substantially similar to claim 4 and is rejected for the same rationale and reasoning. 

As per claim 19, claim 19 is the system that is substantially similar to claim 5 and is rejected for the same rationale and reasoning.

Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donneau in view of Soland in further view of Pasquero, in further view of Signorini et al. (“Signorini”), United States Patent Application Publication No. 2011/0087647

As per claim 6, note the rejection of claim 1 where Donneau, Soland and Pasquero are combined. The combination teaches the computer-implemented method of claim 1, but does not teach wherein the filtering is further based on the user posting links associated ([0069] wherein information based on sharing is used to rank content and [0030] wherein only the top ranked items are provided, i.e. filtering).
Donneau, Soland, Pasquero and Signorini provide content to users. One could include the filtering if the user has posted a link associated with the content as in Signorini with the content already filtered in Donneau and Soland to teach the claimed invention. It would have been obvious to one of ordinary skill in the before the effective filing date of the invention to combine the method of determining content in Donneau and Soland with the filtering if a user has posted a link to content in Signorini in order to find more timely results to the user. ([0023]).

As per claim 13, claim 13 is the product that performs the method of claim 6 and is rejected for the same rationale and reasoning.

As per claim 20, note the rejection of claim 15 where Donneau, Soland and Pasquero are combined. The combination teaches the computer system of claim 15, wherein the filtering is further based on at least one of portions of the second piece of content displayed to the user, eye tracking data associated with the user viewing the portions of the second piece of content, user manual selection of the portions of the second piece of content or time the user spent reading the portions of the second piece of content exceeding a predefined threshold ([0090] wherein eye tracking data is used as a filter), but does not teach the filtering is further based on the user posting links associated with the portions of the second piece of content to other locations online. However, Signorini teaches the filtering is further based on the user posting links associated with the portions of the second piece of content to other locations online ([0069] wherein information based on sharing is used to rank content and [0030] wherein only the top ranked items are provided, i.e. filtering).
Donneau, Soland, Pasquero and Signorini provide content to users. One could include the filtering if the user has posted a link associated with the content as in Signorini with the content already filtered in Donneau and Soland to teach the claimed invention. It would have been obvious to one of ordinary skill in the before the effective filing date of the invention to combine the method of determining content in Donneau and Soland with the filtering if a user has posted a link to content in Signorini in order to find more timely results to the user. ([0023]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158